                                          Case 2:19-cv-01297-TLN-DMC Document 20 Filed 09/11/20 Page 1 of 1


                                      1   MARK S. POSARD (SBN: 208790)
                                          mposard@grsm.com
                                      2   JUDITH A. CREGAN (SBN: 208779)
                                          jcregan@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          3 Park Center Drive, Suite 200
                                      4   Sacramento, CA 95825
                                          Telephone: (916) 830-6520
                                      5   Facsimile: (916) 920-4402

                                      6   Attorneys for Defendants
                                          SENECA HEALTHCARE DISTRICT and LINDA WAGNER
                                      7

                                      8                               UNITED STATES DISTRICT COURT

                                      9                              EASTERN DISTRICT OF CALIFORNIA

                                     10

                                     11   FRED DE PICCIOTTO,                              )   CASE NO. 2:19-CV-01297-TLN-DMC
Gordon Rees Scully Mansukhani, LLP




                                                                                          )
   3 Park Center Drive, Suite 200




                                     12                                Plaintiff,         )   ORDER FOR EXTENSION OF TIME
                                                                                              TO ANSWER PLAINTIFF’S’
       Sacramento, CA 95825




                                                                                          )
                                     13          vs.                                      )   COMPLAINT
                                                                                          )
                                     14   SENECA HEALTHCARE DISTRICT;                         Hon. Troy L. Nunley
                                                                                          )
                                          LINDA WAGNER, an individual; and DOES
                                     15   1 through 25, inclusive,                        )
                                                                                          )
                                     16                                Defendants.        )

                                     17

                                     18                                              ORDER
                                     19          After considering the parties Stipulation for An Extension of Time to Answer or
                                     20   Otherwise Plead filed on September 10, 2020, the Court finds good cause exists under Federal
                                     21   Rule of Civil Procedure Rule 6 (b)(1)(A) for an extention of time for Defendants SENECA
                                     22   HEALTHCARE DISTRICT and LINDA WAGNER to answer Plaintiff FRED DE
                                     23   PICCIOTTO’s First Amended Complaint. The deadline for Defendants’ answer will be five
                                     24   court days after the Court enters an order on Defendants’ Rule 12(b)(6) Motion to Dismiss.
                                     25          IT IS SO ORDERED.
                                     26    DATED: September 11, 2020
                                     27
                                                                                                   Troy L. Nunley
                                     28                                                            United States District Judge

                                                       ORDER FOR EXTENSION OF TIME TO ANSWER PLAINTIFF’S’
                                                                      COMPLAINT       CASE NO. 2:19-CV-01297-TLN-DMC
